Title: From John Adams to Francis James Jackson, 19 October 1821
From: Adams, John
To: Jackson, Francis James



dear Sir
Quincy October 19th—1821—

I am greatly obliged to you for your most interesting letter of October 16th—My honble and excellent friend Mr Quincy and the the other gentleman you mention—were too strong in their expressions—I never attributed to you alone the Salvation of my House—I have often said, & now say again that three Cercumstances contributed to the event which without one spree of superstition in my composition—I could not help without considering, as providential incidents—first the suden abatement of the wind in  a most critical moment—secondly the excavation of a pond in my lower garden—which I had lately made which from several never failing springs, was filled with water—and abundently supplied the Buckets & Engine, when the Pump was compleatly exhausted thirdly the accidentle arrival of a stranger who advised the application with of wet Blanckets. had I been at home myself—my first order would have been to have collected every Carpet and every Blancket in the house—soaked well in water & thrown over the flames—for I had been for more than forty years of the efficacy of such an expedient, but it seemes none of my family—& none of the nor any of the actors or Spectators thought of it till you arrived—& very opportunely suggested it to them—
All thes things however have never deminished my gratitude to my Neighbors & fellow Citizens for their active & zealous exertions to save my property—which I believe with you were never exceeded upon any occasion—which is the more remarkabl—as fires have but rarely occured in this Neighbourhood—My Honble neighbour Mr Greenleaf, & all the Gentlemen of the town were here with incredibble cellerity and all the Engine Men—& a Noble Company of Stone Cutters, braved every danger & exerted every nerve, I agree with you that the Engine would have been better placed in the garden to the windwand—there must have been great prudence—and judgement—as well as activityfor it is astonishing how little damage was done to the house and furniture—the Heroism of the young Ladies shall never be forgotten—I was informed of it the very next day, by my Grandson Charles—& every account I have heard since, has confirmed his—every one of them deserve an excellent husband, as you wish them
I am Sir your much / obliged humble Servent
John Adams